DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-16 are currently pending. Claims 1, 2, 7-10 and 14-16 have been previously withdrawn.
Response to Arguments
The Applicant’s request for the rejoinder and full examination of claim 7 is acknowledged and has been considered but is not persuasive.  Upon Reconsidering claim 7 for rejoinder, The Examiner finds the following:
The limitations of Group II (claims 3-6 and 11-13) do not require the details of Group III (claims 7 and 14-16).  The omission of the details of Group III from that of Group II is evidence that Group II does not rely on the specific limitations of Group III for patentability.  For example, Claim 7 further recites,
 “… wherein the first signal has a first component at a first frequency and a second component at a second frequency, and wherein the first frequency is higher than the second frequency;

…wherein the second signal has a first component at the first frequency and a second component at the second frequency;

determining a first correlation function based on a correlation between the first component of the first signal and the first component of the second signal;

… a second correlation function based on a correlation between the second component of the first signal and the second component of the second signal;

 a width of a central lobe of the determined second correlation function;  

…determined second correlation function exceeds the width of the central lobe of the determined first correlation function ….

Since Group II (claims 3-6 and 11-13) do not require these further limitations for patentability, Group II and Group III are distinct. Restriction is therefore maintained as proper.
Claim Objections
Claim 7 is objected to because claim 7 was previously withdrawn (with traverse) in the Applicant’s response on 02-14-2020 as being drawn to a non-elected Group.  Appropriate correction is therefore required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Publication 2019/0103115 A1 to LESSO in view of BRAASCH (US 2017/0243597).
Regarding claim 3,
LESSO teaches a method of detecting a replay attack on a speech recognition system, for example a voice biometrics system, the method comprising:
(claim 1 recites, “…receive a first signal indicative of one or more spectral parameters”); 
determining a correlation function based on a correlation between at least the first signal (claim 1 recites, “compare said one or more spectral parameters of the first signal to one or more predetermined characteristic microphone parameters”);
calculating a width of a central lobe of the determined correlation function (claim 10 recites, “…identify any resonance component within a signal band of interest of the first signal; apply curve fitting to any such identified resonance component to determine a fitted curve function” corresponding to a central lobe, whereas “any resonance component” encompasses a parameter defined as the central lobe’s width); and 
determining that the received sound may result from a replay attack if the width of the central lobe of the determined correlation function exceeds a threshold value (claim 1 recites, “determination block configured to determine based on the comparison whether the audio signal originated from a microphone”).
Lesso fails to expressly teach that the method further comprises:
generating a second signal from the received sound at a second microphone;  and 
determining a correlation function based the first signal and the second signal.
BRAASCH teaches a sound processing system having a method of operation, the method comprising:
([0007] teaches two microphones for generating a first and a second channel);  
generating a second signal from the received sound at a second microphone ([0007] teaches two microphones for generating a first and a second channel);  and
determining a correlation function based on a correlation between the first signal and the second signal ([0007] teaches performing a first layer cross-correlation between the first and the second channel in order to generate a first layer cross-correlation function).
Before the effective filing date of the invention, it would have been obvious to modify Lesso per the teachings of Braasch such that the system acquires and determines a correlation function based upon signals received by a first and a second microphone for the purpose of generating a mixed signal input thereby making it possible to also determine the direction of the sound source particularly when real-time speech signal is being authenticated.
Regarding claim 11,
Lesso, as modified by Braasch, teaches a system (10) comprising an input for receiving a speech signal from at least a first microphone and a second microphone ([0007] teaches a first channel and a second channel captured from a spatial sound field using at least two microphones; see elements 32 in [0029]) and comprising a processor (element 12 in fig. 1), and being configured to implement the method according to claim 3.


Regarding claim 12,
Lesso, as modified by Braasch, teaches a device comprising a system as claimed in claim 11 ([0003] teaches that the sound localization may have application in many different fields, including, e.g., robotics, entertainment, hearing aids, military, etc.)
Regarding claim 13,
	Lesso, as modified by Braasch, teaches that the device comprises a mobile telephone, an audio player, a video player, a mobile computing platform, a games device, a remote controller device, a toy, a machine, or a home automation controller or a domestic appliance ([0003] teaches that the sound localization may have application in many different fields, including, e.g., robotics, entertainment, hearing aids, military, etc. Any one of the robotics or entertainment devices disclosed by Braasch reasonably correspond to “an audio player, a video player, a games device,  a toy or a machine” as recited in the claim.)

Claims 3 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 11 of U.S. Publication 2020/0286492 A1 to LESSO in view of BRAASCH (US 2017/0243597).
Regarding claim 3,
LESSO teaches a method of detecting a replay attack on a speech recognition system, for example a voice biometrics system, the method comprising:
(claim 1 recites, “An authentication apparatus for verifying whether a received audio signal was generated by a microphone”); 
determining a correlation function based on a correlation between at least the first signal (claim 1 recites, “an authenticator configured to receive the audio signal and to analyse the audio signal to determine whether the audio signal comprises any resonance signal components in a first frequency band corresponding to an frequency range for an expected first characteristic resonance of the microphone”);
calculating a width of a central lobe of the determined correlation function (claim 10 recites, “…the authenticator comprises a feature extractor configured to identify said any resonance components in the first frequency band”; claim 11 recites, “...wherein the feature extractor is configured to: apply curve fitting to any identified resonance component in the first frequency band to determine a fitted curve function;” i.e., central lobe shape, “and determine at least one spectral parameter from the fitted curve function” i.e., lobe width); and 
determining that the received sound may result from a replay attack if the width of the central lobe of the determined correlation function exceeds a threshold value (claim 1 recites, “verifying whether a received audio signal was generated by a microphone in response to an utterance of a user…”).
LESSO fails to expressly teach that the method further comprises:
generating a second signal from the received sound at a second microphone;  and 
and the second signal.
BRAASCH teaches a sound processing system having a method of operation, the method comprising:
generating a first signal from received sound at a first microphone; ([0007] teaches two microphones for generating a first and a second channel);  
generating a second signal from the received sound at a second microphone ([0007] teaches two microphones for generating a first and a second channel);  and
determining a correlation function based on a correlation between the first signal and the second signal ([0007] teaches performing a first layer cross-correlation between the first and the second channel in order to generate a first layer cross-correlation function).
Before the effective filing date of the invention, it would have been obvious to modify Lesso per the teachings of Braasch such that the system acquires and determines a correlation function based upon signals received by a first and a second microphone for the purpose of generating a mixed signal input thereby making it  possible to also determine the direction of the sound source particularly when real-time speech signal is being authenticated.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LESSO (U.S. Publication 2019/0103115, hereinafter ‘115) or LESSO (U.S. Publication 2020/0286492, hereinafter ‘492)  in view of BRAASCH (US 2017/0243597) as applied to claim 3 and further in view of Visser (US 2012/0224456).
Regarding claim 4,
	LESSO’115 or LESSO’492, as modified by Braasch, teaches the method of claim 3 but fails to further teach the limitations of claim 4.
VISSER teaches obtaining information about a distance of a sound source from the first and second microphones (Paragraph [0104] teaches a source to-device distance of about one meter) and
setting the threshold value based on the distance ([0104] teaches that One example of such a method uses a threshold value that corresponds to the source-to-device distance).
Before the effective filing date of the invention, it would have been obvious to further modify LESSO’115 or LESSO’492 per the teachings of Visser, since [0099] of Visser teaches that by  indicating a state of a relation between the estimated range and a threshold value, the system may then calculate the direction of arrival of the signal. 

Regarding claim 5,
Braasch teaches obtaining information about the distance of a sound source from the first and second microphones comprises:
determining a usage mode of a device comprising the first and second microphones ([0094] teaches an intuitive mode of operation i.e., changing modes, so as to handle removal of early reflections and to eliminate lag).


Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over LESSO (U.S. Publication 2019/0103115, hereinafter ‘115) or LESSO (U.S. Publication 2020/0286492, hereinafter ‘492)  in view of BRAASCH (US 2017/0243597) as applied to claim 3 and further in view of Kanazawa (U.S. Patent Application Publication 2003/0177007).
Regarding claim 6,
LESSO’115 or LESSO’492, as modified by Braasch, teaches the method according to claim 3, but fails to expressly teach that the first and second microphones are spaced apart by a distance of 5-20cm.
KANAZAWA teaches in [0052] two microphones M1 and M2 spaced apart from each other by a distance of, for example, 12cm.  
Before the effective filing date of the invention, it would have been obvious to modify LESSO’115 or LESSO’492 per the teachings of Kanazawa, spacing the microphones in the microphone array of Braasch as disclosed by [0052] of Kanazawa, for the purpose of utilizing the microphones in a microphone array wherein the signals obtained may be transmitted through a predetermined communication path and further processed for speech recognition as is well understood in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIONNE PENDLETON/           Primary Examiner, Art Unit 2688